DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is  a Final Office action.
Claim 23 is new.
Claim 9 was cancelled.
Claims 1, 3, 10, 12, 14, 18 and 20 were amended.

Response to Arguments

Applicant's arguments filed 05/17/2022 have been fully considered and overcomes the prior art of record.  As rejected below, if the limitations from claim 22 were to be incorporated in the independent claims would overcome the abstract idea and move the application towards allowance. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 8-16, 18-20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships or interactions between people” and “Mental processes – concepts performed in the human mind”.
Claim 1 is directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for performing multiple splits with a dispersed lockless concurrent index (dispersed lockless concurrent index) backed by a distributed transaction protocol, comprises: “determining that the node of the dispersed lockless concurrent index index is to be split to perform the requested operation”, “calculating a number of new nodes required to hold entries of the node to be split”, “determining that a parent node is to be split, the parent node being a parent node to the node to be split”, “determining all node split in the dispersed lockless concurrent index that has necessary to perform the requested operation and to maintain a split threshold”, “adding the new nodes to a distributed transaction”. These steps describe the concept that is representative of Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “receiving a requested operation requiring at least one additional entry into the dispersed lockless concurrent index, the dispersed lockless concurrent index being placed on top of a dispersed storage network of a plurality storage units containing a plurality of encoded data slices, the requested operation being inserting or removing data from a node of the dispersed lockless concurrent index”, and “performing the requested operation on all nodes of the dispersed lockless concurrent index that require modifications as a result of the requested operation, including the new nodes and the node to be split”, “the all the node splits comprises a first sub-root index… the third sub-root index” nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “determining that a node is to be split” is a mental process in the context of this claim and encompasses the user manually calculating using a pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, adding and organizing nodes within a data structure. It is never formally determined how this method provides a technological improvement over other organization methods. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional elements are not integrated into a practical application. The “dispersed lockless concurrent index” is recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Independent claims 12 and 18 are essentially the same as claim 1 except that they recite claimed invention as a device and dispersed storage network respectively.
Dependent claims 2-5, 7 and 11 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2-5, 7 and 11 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when a parent node needs to be split, recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node of the dispersed lockless concurrent index (claims 3, 14 and 20), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a split threshold (claims 4 and 15), wherein the split threshold is a maximum number of entries that are allowed to share a common node (claims 5 and 16), wherein the dispersed lockless concurrent index is balanced in a single operation (claim 7), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a determined size of the n new nodes (claim 11), wherein the per data segment encoding values include a total width, pillar width…. (claim 23),  can all be performed as mental processes. 
Dependent claims 6 and 8-10 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 6 and 9-10 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the split threshold is based on any of. number of the entries, node size, data size limitations, data object limitations, data attributes, categorical data, data duplication, or classification, (claim 6), wherein the dispersed lockless concurrent index provides a mechanism to store and search for data within the dispersed network storage (claim 9), wherein the distributed transaction includes a distributed write data transaction to a vault of storage units within a dispersed storage network (dispersed storage network) (claim 10), amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 21 and 22 include additional elements that would overcome the 101 rejection and move the application towards allowance, specifically, claim 21 recites how the dispersed storage network management unit is configured to store a data object in the dispersed storage memory by: dividing the data object into plural segments; producing a plurality of sets of encoding data slices from the plural segments, and providing the plurality of sets of encoded data slices with their respective slice names to the plurality of storage units for storage.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMRESH SINGH/
Primary Examiner, Art Unit 2159